Citation Nr: 0126098	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  96-02 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
injury, left leg injury, left knee injury and left thigh 
infection secondary to a fractured left clavicle. 

2.  Entitlement to an increased rating for residuals of a 
fracture of the left clavicle, currently rated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from August 1939 to August 
1959.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson Mississippi, (hereinafter RO).  The claims 
for secondary service connection require additional 
development, and will be addressed in the remand that follows 
this decision.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the increased rating claim on appeal 
has been obtained by the RO. 

2.  Motion in the left shoulder was most recently measured to 
at least 45 degrees of elevation upwards and laterally; the 
service-connected disability includes X-ray evidence of 
arthritis and subluxation.  

3.  Left arm motion is not limited to 25 degrees from the 
side; the service-connected disability does not involve 
intermediate ankylosis of scapulohumeral articulation or a 
fibrous union of the humerus.  

4.  There are no extraordinary factors associated with the 
service-connected residuals of a fracture of the left 
clavicle productive of an unusual disability picture such as 
to render application of the regular schedular provisions 
impractical.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a fracture of the left clavicle are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.71a, Diagnostic Codes (DC) 5200-5203 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) and implementing regulations 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, the Board finds that the VA's duties, 
as set out in the VCAA, have nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. §§ 5102 
and 5103).  The veteran was notified of the evidence required 
for a grant of his claim by an October 1995 statement of the 
case, supplemental statements of the case dated in October 
2000 and July 2001, and a March 2001 letter that also 
informed him of the provisions of the VCAA.  The Board 
concludes that the discussion therein adequately informed the 
veteran of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
at 38 U.S.C.A. § 5103A).  The necessary evidence, to include 
VA outpatient treatment records and a report from a May 1994 
VA examination, has been obtained.  While reference has been 
made to additional "sick bay" treatment at the veteran's 
retirement home, the RO contacted the veteran in an effort to 
obtain these records by letter date in June 2000, but no 
response was received.  In addition, the veteran's niece in a 
January 1999 statement reported that the veteran was not 
physically able to attend a VA examination.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  

In the circumstances of this case, a remand of the increased 
rating issue would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The Board concludes 
that VA has satisfied its duties, as set out in the VCAA, to 
notify and to assist the veteran in this case.  Thus, the 
Board finds that further development of the increased rating 
issue on appeal is not warranted. 

II Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Limitation of motion of the minor arm (the veteran is right 
handed) to the shoulder level or midway between the side and 
shoulder level warrants a 20 percent rating.  
38 C.F.R. § 4.71a, DC 5201.  Limitation of motion of the 
minor arm to a position 25 degrees from the side warrants a 
30 percent rating.  Id. 

"Intermediate" ankylosis of scapulohumeral articulation of 
the minor shoulder warrants a 30 percent rating.  
38 C.F.R. § 4.71a, DC 5200.  Fibrous union of the minor 
humerus warrants a 40 percent rating. 38 C.F.R. § 4.71a, DC 
5202.  The highest assignable rating for dislocation of the 
clavicle or scapula is 20 percent. 38 C.F.R. § 4.71a, DC 
5203.    

Turning to a summary of the relevant facts, the service 
medical records reflect what was described on at least one 
record as "chronic" dislocation of the left shoulder after 
a mess table fell on the veteran, resulting in a broken 
collarbone and a dislocated left shoulder.  The left shoulder 
was surgically reduced during service, and upon service 
separation examination, the diagnosis was "old fracture of 
the left clavicle" that was not disabling at that time.  

The pertinent post service evidence includes reports from an 
April 1973 VA examination that included X-ray evidence of an 
old clavicular deformity and arthritis of the left shoulder 
joint.  The reports from this examination indicate the 
veteran was right handed, and the examination revealed a 
well-healed non-tender postoperative scar in the left 
shoulder.  The examination of the shoulder revealed no muscle 
spasm and a full range of motion.  Thereafter, a May 1973 
rating decision granted service connection for residuals of a 
fracture of the left clavicle and assigned a 20 percent 
rating under DC 5203.

The most recent pertinent evidence is contained in reports 
from a May 1994 VA examination, at which time motion testing 
showed the left shoulder to elevate to "45/90 degrees up and 
forward, up and lateral."  The examination revealed no 
evidence of tenderness.  X-rays of the left shoulder revealed 
"good" placement of the position and condition of the 
humeral prosthesis, subluxation of the right gleno-humeral 
joint and osteoarthritis.  The diagnoses in pertinent part 
included fracture of the left clavicle, chronic dislocation 
of the left shoulder and arthritis of the left shoulder.  The 
RO reviewed this evidence, and continued the 20 percent 
rating under DC 5203 in a September 1994 rating decision.  

Applying the pertinent legal criteria to the evidence 
summarized above, the Board notes initially that while a more 
recent VA examination would have been helpful in adjudicating 
this claim, the veteran has failed to report for VA 
examinations scheduled after the May 1994  VA examination, 
including one most recently scheduled in August 1998.  Again, 
the veteran's niece has indicated that the veteran is not 
able to report to an examination, and under the circumstances 
of this case, the Board must adjudicate the veteran's 
increased rating claim based on a review of evidence that is 
of record.  See 38 C.F.R. § 3.655(b).  

The 20 percent rating currently assigned under DC 5203 is the 
highest assignable rating under this diagnostic code.  As for 
other potentially applicable diagnostic codes pertaining to 
rating disability of the minor shoulder and arm codified at 
38 C.F.R. § 4.71a, DC 5200-5303 as listed above, a rating in 
excess of 20 percent is warranted if there is 
"intermediate" ankylosis of scapulohumeral articulation (DC 
5200); limitation of motion of the arm to a position 25 
degrees from the side (DC5201); or a fibrous union of the 
humerus (DC 5202).  The reports from the most recent VA 
examination do not reflect any of these manifestations, nor 
does any other post-service evidence of record.  As 
indicated, motion in the left arm was most recently measured 
to at least 45 degrees "up and forward," and "up and 
lateral," thus precluding increased compensation under DC 
5201.  With regard to a rating in excess of 20 percent under 
DC 5200 or DC 5202, respectively, there simply is no post-
service evidence of ankylosis of scapulohumeral articulation 
or a fibrous union so as to warrant increased compensation 
under either of these provisions.  

Also weighed by the Board were the provisions of 
38 C.F.R. §§ 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Again, there is no 
post-service clinical evidence indicating that increased 
compensation is warranted for any disability caused by pain.  
Finally, the Board considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the service-connected 
residuals of a fractured left clavicle is demonstrated, nor 
is there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a fracture of the left clavicle is denied.   


REMAND

The veteran contends, in essence, that in 1991, his service 
connected residuals of a left clavicle fracture preventing 
him from "breaking" his fall on a concrete sidewalk.  He 
alleges that as a result of this fall, he sustained injuries 
to the right shoulder, left leg, and left knee, and thus is 
claiming "secondary" service connection for these 
disabilities.  While being hospitalized following this fall, 
the veteran developed an infection in the left thigh, and he 
is thus claiming entitlement to service connection for this 
disability on a "secondary" basis as well.  There is 
medical support for the veteran's assertions to the extent 
that the VA physician who examined the veteran in May 1994 
concluded that that his service connected left clavicle 
injury "could easily [have] result[ed] in his inability to 
stop the fall" which led to the accident in which the 
disabilities for which secondary service connection is 
claimed.   

Given the above and in light of the recent enactment of the 
VCAA, the Board concludes that the records from the treatment 
immediately after the 1991 fall are crucial to analyzing the 
claims for secondary service connection, as they may shed 
light as to the degree to which the service-connected left 
clavicle disability prevented the veteran from stopping or 
minimizing the severity of this fall.  In this regard, review 
of the record reveals that some of the initial treatment 
following this fall was rendered at a hospital in San Angelo, 
Texas, describe variously as "St. Johns and St. Joseph's" 
Hospital.  The RO mailed a letter to the veteran in August 
1998 referencing this treatment, and requested his 
authorization to obtain these records.  No response to this 
request is of record, but the veteran may not have received 
this letter as it was mailed to his previous address and the 
record does not indicate the letter was sent to his most 
recent address.  

The March 2001 letter informing the veteran of his rights 
under the VCAA did include forms for the veteran to complete 
to authorize the VA to obtain private treatment records, but 
this letter did not specifically reference the records from 
the hospital in San Angelo.  Given the importance of these 
records, the RO upon remand will be asked to contact the 
veteran at his current address and specifically request his 
authorization to obtain the records from the hospital in San 
Angelo.  If this yields positive results, the RO will also be 
requested to submit this evidence and the claims file to a VA 
physician to obtain another medical opinion concerning the 
relationship between the service connected left clavicle 
disorder and the disabilities for which service connection is 
claimed.  

For the reasons stated above, this case is REMANDED for the 
following development:


1.  The veteran is to be contacted at his 
most recent address of record at the US 
Naval Home and be asked to submit the 
appropriate authorization to obtain any 
pertinent treatment records from the 
"St. John's" or "St. Joseph's" 
Hospital in San Angelo, Texas.  The 
veteran should be informed that these 
records are crucial to his claim.  The 
claims file should contain documentation 
of the attempts made to obtain the 
records, and the veteran and his 
representative should also be informed of 
any negative results.  38 C.F.R. § 3.159 
(2001).

2.  Should the development above yield 
positive results, the claims file, to 
include any records received pursuant to 
the above development, should be 
forwarded to an appropriate VA physician 
who should be requested to express an 
opinion as to the etiologic relationship 
between the service-connected left 
clavicle disability and right shoulder, 
left leg and left knee injuries and a 
left thigh infection, for which secondary 
service connection is clamed.   

3.  The RO must ensure that the 
development requested above is completed.  
The RO should also ensure that any further 
notification or development action 
required by the VCAA is completed.

4.  The RO should then readjudicate the 
claims for secondary service connection.  
If any benefit sought remains denied, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals



 



